 In the Matter of ADEL CLAY PRODUCTS COMPANY, A CORPORATION, M. T.STRAIGHT, LEE STRAIGHT, DOROTHY STRAIGHT AND BETTY STRAIGHTOGG, A COPARTNERSHIP, D/B/A ADEL CLAY PRODUCTS COMPANY, ANDH. R. STRAIGHT, AN INDIVIDUALandINTERNATIONAL UNION OF MINE,MILL AND SMELTER WORKERSCase No. C-2224.Decided September 24, 1942Jurisdiction:brick and building tile manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coerdion:participating in formation of a labor or-ganization and executing contract therewith although after execution of con-tract organization ceased to function as a labor organization ; practice of requir-ing individual contracts as a condition of employment to deter self organizationand collective bargaining.Discrimination:refusal to reemploy union leaderbecause of his refusal to signindividual contract of employment when this requirementwas intended to anddid interfere with rights of employees and as such constitutedan illegal condi-tion of employment.-Remedial Orders:reinstatement and back pay awarded; individual contractsof employment abrogated.Definitions:corporation, successor-partnership, and individual who dominatedlabor policies of both corporation and partnership,heldemployerswithin themeaning of the Act.Mr. Russell Packard,for the Board.Mr. Robert J. Bannister_andMr. E. B. Carpenter,of Des Moines,Iowa, for the respondents.Mr. Thomas B. Hadden,of Des Moines, Iowa, for the Union.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by International Union of Mine,Mill and Smelter Workers, herein called the Union, the National,Labor Relations Board, herein called the Board, by the Regional Di-rector for the Eighteenth Region (Minneapolis, Minnesota), issued itscomplaint dated May 6, 1942, against Adel Clay Products Company,a corporation, M. T. Straight, Lee Straight, Dorothy Straight andBetty Straight Ogg, a copartnership, doing_ business as Adel ClayProducts Company, and M. T. Straight, an individual, all of Adel,44 N L R B, No. 74386c.-- ADEL 'CLAY PRODUCTS COMPANY387-Iowa, herein called the respondents, alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. - Copies of the complaint accompanied by notice ofhearing were duly served upon the respondents and the Union.With'respect to the unfair labor practices, the complaint, as amendedat the hearing, alleged, in substance, that the respondents (1) on orabout May 1, 1941, and at all times thereafter, failed and refused to-reinstate Glen Smith to the position from which he had been tempo-rarily laid off, and on or about August 1, 1941, transferred CliffordCotton from his employment on the day shift to employment on thenight shift, because they and each of, them had joined and assisted the'Union and engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and pro-tection; (2) from about March 1937 to the date of the complaintrequired their employees to execute annually individual contracts ofemployment for the purpose of preventing self-organization and col-lective activity ; held meetings of their employees for the purpose ofexecuting said contracts and;to discourage self-organization and col-lective activity; interrogated employees concerning their union mem-bership and activity; made derogatory 'remarks to employees concern-ing the Union; advised, urged, threatened, and warned their employ-ees to refrain from joining or assisting the Union or any other labororganization; required their employees to sign waivers of rights underthe Fair Labor Standards Act of 1998, after said employees had'col-iectively sought to exercise such rights; advised, urged, and suggestedto their employees that they set up a company union; and otherwiseindicated to their employees disapproval of and opposition to self-'organization; and (3) by all of the aforesaid acts interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act. On May 12, 1942, the respondentsfiled their answer, admittincertain allegations of the complaint per-into their business and denying others, and denying that theyhad engaged in the unfair labor practices alleged.Pursuant to notice, a hearing was held on May 18 and 19, 1942, atAdel, Iowa, before Horace A. Ruckel, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board and the respondentswere represented by counsel, and the Union by a representative.Allparties participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.,At , the, beginning of the hearing,. motions by counsel for the Board'and the respondents to amend the complaint and the answer, respec- 388DECISIONS.'OF NATIONAL LABOR RELATIONS BOARDtively, in minor -particulars, were granted by, the Trial Examinerwithout objection.During the course of the hearing counsel for theBoard moved to.amend the complaint to include additional allegationsrelative to the commission of unfair labor practices,' and counsel forthe respondents moved to amend the respondents' answer to deny suchadditional allegations.Both motions were granted by the Trial Ex-aminer without objection.At the conclusion of the hearing the TrialExaminer granted motions by counsel for the Board and the respond-ents to amend the complaint and the answer to conform to the proofadduced with respect to. formal matters, and denied a motion by therespondents' counsel to strike certain evidence from the record.Dur-ing the course of the hearing the Trial Examiner made rulings on anumber of other motions and,on objections to the admission of evi-dence.The Board has reviewed the rulings- of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed..On June 10, 1942, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all the parties, in which hefound that the respondents had engaged in and were 'engaging in un-fair labor practices affecting commerce, within the meaning of Section8 (1), and (3) and Section 2 (6y and (7) of the Act.He recommendedthat the respondents cease and desist from their unfair labor practicesand reinstate Glen Smith with back pay.He further found that therespondents had not discriminated against Clifford Cotton and hadnot engaged in certain,other unfair labor practices, and recommendedthat the complaint be dismissed in these respects.Thereafter therespondents filed exceptions to the Intermediate Report.None of theparties filed briefs or requested oral argument.The Board has con-sidered the respondents' exceptions and, insofar as they are inconsist-ent with the findings, conclusions, and order set forth below, finds nomerit in.them.Upon the entire record in the case, the Board makes the following:FINDINGS OFFASTI.THE BUSINESS OF THE RESPONDENTSAdel Clay Products, Company, an Iowa corporation, herein calledthe corporation, was incorporated in 1916.Until July 1941 thecorporation was engaged in the manufacture of brick and buildingtile .at a plant in Redfield, Iowa.The principal raw materials ' usedin the operation of the Redfield plant were clay and coal.All the,The complaint was amended to allege that the respondents required their employees tosign waivers of their rights under the Fair-Labor Standards Act of 1938'after they hadcollectively sought to exercise such rights; and advised, urged,and suggested to theiremployees that they set up a company union ADELCLAYPRODUCTS COMPANY389clay was obtained within the State of Iowa.During 1940 the cor-poration bought coal of the approximate value of $14,000, all ofwhich was transported to the plant in Redfield from,the State ofIndiana.During the same year the value of the corporation'sfinished products amounted to approximately $181,000, of which one-third in volume was shipped to points outside the State of Iowa.Prior to 1935 or 1936 all the stock in the corporation was ownedby i'ts officers,H. R. Straight, president, Ethel Straight, wife ofH. R. Straight, vice president, and M. T. Straight, brother of H. R.Straight, secretary and treasurer.At that time H. R. and EthelStraight 'transferred all their stock to their children, Lee Straight,Dorothy Straight, and Betty Straight Ogg.2In July 1941, the stockholders of the corporation, i. e;, M. T.Straight, Lee Straight; Dorothy Straight, and Betty Straight Oggformed a partnership known as Adel Clay Products Company, here-in called the partnership, the interest of each partner in the partner-ship being in proportion to the stock which he owned in the corpora-tion.3At the time of its formation, substantially all the assets ofthe corporation, including the plant at Redfield, were transferredby the corporation to-the partnership.'No change was made in thename of the business, and the plant at Redfield was continued inuninterrupted operation by the partnership without any change -inmanagement, policy, or personnel.The partnership admits that itis engaged in commerce within the meaning of the Act.'H. R. Straight is now and has been president of the corporationsince its incorporation in 1916.Upon formation of the partnershipin July 1941. H. R. Straight became "president" of the partnership.He has also acted in the capacity of general manager in complete,charge of production at the Redfield plant, both during the time ofits operation in, the name of the corporation and since it has beenoperated in the name of the partnership.His three. children, whoalong with M. T. Straight compose the partnership, have nothingwhatever to do with the management of the business or the formula-tion of its- policies.M. T. Straight, the remaining partner, residesinDes Moines, Iowa, and is in charge of sales operations of thebusiness at that point.All decisions relative to matters of produc-tion or labor policy affecting the business are made either by H. R.Straight alone or, on occasion, in conjunction with M. T. Straight.2There was no consideration for this transfer.By virtue thereof, the three childrenof H. R. and Ethel Straight became the holders of 50 percent of the stock of said corpo-ration, while M. T. Straight continued to own the remaining 50 percent.The stock ownership in the corporation had remained the same since the transfer'in1935 or 1936, hereinbefore referred to.4As of the time of the hearing, the corporation had not been dissolved and continuedin existence as titleholder of certain farm lands. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus the change in structure from the corporation to the partner-ship resulted in no change in the employer-employee relationship.Under these circumstances, we find that, for the purposes of effectu-ating the policies of the Act, the corporation and the partnership areso interrelated as to be jointly and severally liable for the unfairlabor practices of both.5We further find that H. R. Straight, in hiscapacity' as an officer and general manager in charge of production,dominated and controlled the labor policies of both the corporation andthe partnership.We find that the corporation, the partnership, and H.R. Straight, and each of them, are employers of the employees hereininvolved, within the meaning of the Act.6We use the term, the re-spondents, herein as referring either to the corporation or to the-partnership depending upon the dates of the activities- hereinbelowdescribed.II.THE ORGANIZATIONINVOLVEDInternational Union of Mine, Mill and Smelter Works is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The respondents' attempts to. form a company, union:' .In' July 1937, within a short time after the plant at Redfield hadbegun operation for the production season of 1937,' H. R. Straight'called a meeting' of the employees in the mill room of the plant.On-this occasion''Straight stated that he was afraid thtit the C. I. O.would attempt organization of the employees and suggested that,they form a;`company unioii" and that they secure the services ofRobert Frush, an 'Adel attorney, to assist them in this connection.eWhile the evidence in the record relative to the sequence of events°.Matter ofWeinbergerBanana Co.,IncandUnited Dockand Fruit Workers' Union,18 N. L. R; B 786. CfN L. R. B v. Arthur LColten,'105 F. (2d) 179 (C. C. A 6)°'Matter of National Lumbcr Mills,,Inc.,ColonialProducts Company, and CharlesPechenik and York Federation of TradeUnions,affiliated with the American Federationof Lalior,37'N L.R. B 700,and cases cited' The productionseason as a rule extendedfrom April or May of oneyear untilJanuaryof the follow mg year_rre This,findmg is, based upon, the testimonyof Joe Stoutand Glen Smith,witnesses forthe Board.Although Straightadmitted during his testimony that he recommended theemployment of Fiush tothe employees,he testified that he didso on the solicitation of anemployeenamed Huff,who came to.him and statedthat theemployees desired to form"a localunion," anddenied that he had suggested the formation of a companyunion.Because thetestimonyof Stout and- Smith-is consistentwith otheractivities engaged inby Straight,as will be shown hereinafter,we do_not credit Straight's. testimonybut findthat he suggested to the employees that they form a companyunion and also recommendedthe employmentof Frush toassist themin the matter. ADEL CLAY PRODUCTS 'COMPANY391following Straight's suggestion is not entirely clear, some of theemployees consulted with Frush shortly thereafter with the resultthat Frush' appeared at a meeting. of the employees held in the millroom of the plant. during July 1937. At this meeting, Frushbrought with him a "set of articles or constitution," modeled after asimilar document which he had prepared for the employees of UnitedBrick and Tile Company, a neighboring Adel enterprise.Afterexplaining to the employees that the purpose of the document wasto enable them to "have a little company union," Frush requestedthe employees present at the -meeting to sign the document, whichmany of them did. Either at the same time or shortly thereafter,the employees, utilizing the document prepared b^ Frush, held ameeting and formed the Employees Association of the Adel ClayProducts Company, herein called the Association.Thereafter' onJuly 29, 1937, a meeting of the Association was held and a bargain-.ing committee of five employees was elected to engage in negotia-,tionswith the respondents relative to a collective bargainingagreement.On the same day the newly elected bargaining com-mittee of the Association met with. H. R. Straight, presented himwith the document prepared by Frush which contained' the signa-tures of 46 employees, and negotiated a contract covering wages,hours, and working condition's of the employees for the 1937 pro-duction season.9Although Frush was not present during'the courseof the negotiations, the terms agreed upon between' the respondentsand the Association were submitted to him and he prepared the finaldraft of the agreement executed by the parties.This. document,e The above findings relative to the formation of the Association and the contract ofJuly 30, 1937, are predicated upon the testimony 'of Stout, Straight,' and recitals in thecontract of July 30, 1937. In his first testimony on the subject, Stout'did not identifydirectly the laws er who assisted in the formation of, the AssociationIn subsequent tes-timony, however Stout detailed the circumstances surrounding Frush's appearance at the_,.uieeting of the employees, his talk' to the employees concerning the formation' of a companyunion on that occasion, and his obtaining the signatures of employees to a "paper." Frushcorroborated Stout's testimony to the extent of stating that he prepared a "set of articlesor constitution at the instance of the employees who secured his attendance at the meeting,although in effect,' he denied that he secured the signatures of employees thereto. It isreasonable to infer, however, and we find, that the document which Frush prepared is theone that Stout testified the employees signed at the meeting in question.Straight's testi-mony on the subject was that the employees engaged. an attorney "and had what they calledan Association paper drawn up " This paper, according to Straight, was signed by 46employees and named a bargaining committee, and was presented to, him as the basis forthe negotiations which culminated in the execution of the contract,of July 30. The con-tract of July 30, which is in evidence, refers to "written articles of agreement"'of the Asso-ciation,made a part of such agreement, and although this document was not introducedin, evidence, it is apparent that Straight's testimony, regarding "an Association paper",signed by 46 employees, is' with reference thereto 'cinder' these circumstances it is reason-able to infer, and we find, that Stout's reference to "a paper" to which Frush securedthe signatures of employees at the meeting in, question, and Frush's testimony regarding a"set of articles or constitution" which lie prepared for such meeting, had reference to thedocument referred to as the "'written articles of agreement," in the contract of July' 30,1937.We do not credit Frush's denial that he secured employees' signatures to thisdocument.-' 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDdated July 30, 1937, was,signed by H. R. and M. T. Straight, onbehalf of the respondents, and although purporting on its face tobe an-agreement between the respondent corporation and the Associ-ation, bears, in addition to those of the bargaining committee of theAssociation, as such, the signatures of 41 employees as "individualmembers of the Employees Association of the Adel Clay ProductsCompany." Subsequent to July 30, 1937, Frush prepared a state-ment for the legal services which he had rendered in connectionwith the formation of the Association and the preparation of thecontract of July 30, 1937, and sent the statement to H. R. Straightwith the request that he collect Frush's fee from the employees.Thereafter, Straight held a meeting of the employees at which herequested that they pay Frush's fee.When the employees refusedto do so Straight stated that he would pay the fee himself.How-ever, Frush testified at the hearing that his fee had not been paid.In any event, Frush's connection with the Association apparentlyceased with the execution of the contract of July 30, 1937, and thereis no evidence that he ' thereafter participated in the affairs of eitherthe employees or the respondents.Although the terms of the contract of July 30, 1937, governed theworking conditions of the employees for the 1937 season, there isno evidence in the record, that the Association or its bargainingcommittee held any further meetings or functioned in any manner asa bargaining representative of the employees after the execution ofthe 1937 contract.The complaint alleges that the respondents interfered with theexercise by the employees of their rights under the Act by partici-pating in the formation of the Association. . The- Trial Examinerfound that the allegations in this respect were not sustained by theevidence.As indicated by the findings heretofore, made, we disagreewith the Trial Examiner's findings in this regard.The evidenceestablishes that H. R. Straight was responsible for the formation ofthe Association, and that he was motivated in this action by the desireof the respondents to prevent organization of the employees by an.affiliated labor organization.As will be shown below, the respond-ents' hostility toward the Union after it began organization for theNor is it material that the Association did not function as a bargain-ing representative after execution of the contract of 'July 30, 1937.The fact remains that it was conceived and designed by, the respond-ents as an obstacle to self-organization of the employees and, as such;constituted an interference with the exercise of their rights under theAct.Since the respondents' participation in the organization of the'Association constituted interference with the rights of the employees, ADEL CLAY PRODUCTS COMPANY -393the contract of July 30, 1937, between the Association and'the respondents, likewise, constituted interference with the rights of the em-ployees under the Act. ,.',We find that by participatingein the formation of the Associationand entering into the contract of July 30, 1937,-with the organization,after its formation, the respondents interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in,Section 7 of the Act.2.The individual contracts of employment and other acts ofinterferenceOn or about April 1, 1938, the respondents called a meeting ofthe employees for the purpose of entering into an agreement govern-ing the working conditions of the employees for the 1938 productionseason. -As a result of this meeting, a written contract was enteredinto between the respondents and 42 individual employees whosesignatures appeared thereon.This 'contract, dated April 2, 1938,omitted any reference to the Association and purports on its face tobe an agreement' between the respondents and the individual em-ployees, whose signatures are affixed thereto. In this connection,`H.R. Straight explained that it was agreed that all the employeeswould sign the agreement "as members of the bargaining committee"because many of them had expressed themselves as being dissatisfiedwith the terms of the agreement negotiated by the committee of theAssociation for the 1937 production' season.At the beginning ofeach production season following 1938, the respondents required theiremployees, 'as a condition of employment, to sign individual contracts,of employment similar to the one entered into for the year of 1938.10These contracts were discussed and signed at meetings in the plant,called by the respondents for this purpose, just prior to `the resump-'tion of operations for a particularseason.Although the contracts.in effect during the years from 1938 to 1942, inclusive,are inevidence,there is very little testimony in'the record regarding the circlim-stances surrounding the execution of any of them with the exceptionof the one for the 1941season.During' this period, however, an attempt to organize the employeesby an affiliated union met with immediate opposition by the respond-ents.In October or November 1939, an organizer for the Union1OAlthough particular provisions of the contracts varied from year to year, all of themestablished the base wages to be paid for the various classes of work for a particularseasonIn some years the contract provided for a sharing of the season's profits withthe employees' but in other years no' such provision was made.The contracts custom-the contract, as well as a right to discharge employees for any cause found to be "suffi-cient" and permitted any employee to quit his employment if he could thereby "improvehis earnings." 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrived in' }Redfield and visited Glen Smith.Arrangements weremade to hold a meeting at a local hall in Redfield. On the after-noon of the day on which the meeting was scheduled to be held,H. R. Straight called a meeting of the employees in the plant.Ac-cording to the testimony of several witnesses for the Board, Straightstated on this occasion that he understood that there was tobe a union meeting that evening, advised the employees not to attend,stating that he would not operate the plant under a union; that he"would go on the road selling pub-mill knives" before he would doso; and that any employee who joined the Union "just didn't needto come back" to work.Although H. R. Straight admitted that hecalled a meeting of the, employees on the, afternoon prior to the unionmeeting, he specifically denied that he threatened the employees withdischarge if they joined the Union.' Upon all the evidence, we find,as did the Trial Examiner, that Straight made the statements at-tributed to him by the Board's witnesses.Notwithstanding H. R. Straight's efforts to discourage their at-tendance, some four or five of the respondents' employees, includingGlen Smith, attended the meeting of the Union that evening, whichwas also attended by some 20 or 25 employees from another concernin Redfield.Membership applications were distributedand signedby the employees present.' Following the meeting 10 or 12 of therespondents' employees, largely through the efforts of Smith, signed,membership cards in the Union.No local, however,, was ever formed,although within, the next year and a half after the firstmeeting,another, meeting was held in the hall and two at Smith's home. Thelast meeting was, held at Smith's home in March 1941, shortly'beforethemeeting 'of the employees, discussed below, called, by the, re-spondents for the purpose of discussing and executing the individualcontract of employment for the, production season of 1941.The 1940, production season ended in January 1941 and the plantclosed down.On March 20, ,1 941, H. R. Straight sent letters to allthe employees who had 'Worked the previousseason,advising themthat certain repairs to machinery would be necessary before the plantcould commence operations for the season, that the "details of thecompany contract" with the employees must be discussed before costlymachinery parts, which it was necessary to replace could be ordered,and requesting that they attend a meeting in the mill room on March22, 1941.In response to these letters the employees met with Straighton March 22.At this meeting; Straight discussed, the broken downmachinery, `showed the, employee's. an auditor's statementrevealing.the financial condition of the respondents, and then brought up thesubject of , the- individual contracts.In this connection, Straight dis;tributed several copies of a proposed agreement among the employeesfor examination.During the course of "the discussion relative to ADEL, CLAY PRODUCTS COMPANY'395the proposed contract, the subject of union- organization arose.Straight advised the employees that the respondents would not toler-ate union organization and could not operate the plant "undera union scale" ; that "he would be damned if he wouldn't sell pug millknives before he would run the plant under the Union"; that "if itwas found out who was agitating the Union, why, he would firethem"; and that "we could either sign them [the proposed contract]or take our dinner buckets and go home." 11 Straight's interpreta-tion of the remarks attributed to him by' the various witnesses at themeeting in question was that he advised the employees that: 12This was a free country,, they had a right to belong to anyunion if they 'wanted to; but it was my opinion that if a unionwas formed that the friction would probably eliminate the littleprofit that there had been and I would be damned if I wouldoperate the plant if we could not make a profit, but as far as theoperations of the plant was concerned, I couldn't speak for mybrother***if I didn't work for the Company I wouldgo out and sell pug mill knives, at'which I could make severaltimes more than working for the Company; but the reason Iwas sticking by the Company was that I was not going to ,walkout on the employees who had been so loyal at times and whenwe were so practically broke.In View of H. R. Straight's partial corroboration of the testimony.of the other witnesses, set forth above, and upon the record as awhole, we believe 'that' their versions of Straight's remarks are morein accord with the facts than his.We, find, as did the Trial'Examiner, that' Straight made the remarks' as found above.'Following Straight's remarks some 30 odd' employees at-the meet-ing signed the contract. , Smith, however, did not do so.'Within aweek or two after the meeting practically all the employees who hadnot signed the contract at the' meeting of Match 122, with. the excep-tion of Smith, affixed their signatures thereto.During' the- month 'ofApril 1941-Straight -was- advised by ^ the Wage' andi Hour Division' ofthe Department of Labor that certain provisions of the' contract ofMarch 22'were of questionable validity.Thereupon the. respondents,document, and 'thereafter submitted it to the employees for theirsignatures itt a meeting held on May 3, 194113 It appears that allu These findings are predicated upon the testimony of Smith, Raymond Merical, therespondents'mill 'foreman and a Board witness, and Lonnie Stapes, an employee \Nhoappeared as a witness for the respondents. .k''aStraight fixed the date of his remarks as at a later meeting on May 3, 1941. _However,he was obviously mistaken in the date smce.Smith, who testined regarding the statements,.did not attend'any meeting after March 22."The TrialExaminerfound that the evidence did not supportthe allegations in, thecomplaint that the respondents had interfered with the employees' rights by requiring 396'DECISIONS OF, NATIONAL LABOR 'RELATIONS BOARDIthe employees, with the exception of Smith who did not attend themeeting, also signed this contract.As is discussed more fully here-inafter, the respondents refused to reinstate Smith because of hisrefusal to sign the 1941 contract.The, complaint alleges that the respondents' requirement that theemployees execute the above-described contracts as a condition ofemployment for each production season constituted interference withthe employees' right to organize for the purposes of collective bar-gaining and other mutual aid and protection.Upon substantiallythe same findings relative to the respondents' determination to pre-vent organization of the employees by the Union, the Trial Examinerconcluded that the respondents had not thereby interfered with therights guaranteed employees by Section 7 of the Act by the deviceof the individual contracts.We are unable to agree with thatconclusion.As previously found, in 1937 the respondents executed a contractgoverning wages and working conditions with an organization formedby the respondents for the purpose of preventing organization byan offiliated organization.When in 1938 the employees repudiatedthe company-dominated 'organization, the respondents sponsored theuse*of individual contracts of employment to fix wages and workingconditions.Upon the advent of the Union in 1939, the respondents'opposition-to union representation was again made clear to the em-ployees by Straight's admonition that the respondents would nottolerate organization nor operate the, plant under union conditions.That the respondents'_, purpose was to minimize the value of organ-ization and collective bargaining by the device of setting wagesand working conditions first through a company-union contract andthen by the individual contracts cannot be doubted in view of, therespondents' established-determination to prevent organization.Thispurpose became -strikingly clear in 1941, when at a meeting called todiscuss -the' individual . contracts Straight required the 'employees tosign the individual contracts or "go home," subsequently dischargingdown. the plant rather than operate "under the union" or ",under aunion scale." It is. clear, and we find that the respondents thus offeredtheiroemployees individual contracts as an alternative to self-organ-ization and collective bargaining.The refusal of Smith, the leaderof the union movement, to sign the individual contract in 1941 like-wise establishes that he viewed the individual contract as being inderogation of the employees' rights to collective bargaining.Thatthe respondents utilized the contractsasa meansto prevent organiza-them tosignwaivers of rights under the Fair Labor Standards Act.Although no excep-tions were filed to this conclusionwehave examined the evidence and concur in the finding' '"of the Trial Examiner.' ADEL CLAY PRODUCTS COMPANY397Lion is further established by provisions in the contracts allowing therespondents to discharge the employee during the term of the con-tract .for any cause deemed "sufficient" by the respondents.Theutilization of individual contracts as a means of preventing organiza-tion and collective bargaining is a clear interference with the rightsof employees guaranteed by the Act 14We find that by their course of conduct in requiring, their em-ployees to execute individual contracts of employment at the begin-Straight, as set forth above, the respondents ' have interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The discharge and the alleged,discriminatory transferGlen Smithbegan his employment with the respondents in, 1936.During the last several years prior to 1941 he worked as a burneron the night shift, along with Joe Stout, who was head burner. Asshown above, Smith was the most active of the respondents' employeeson behalf of the Union. In addition to the union activities whichhave been detailed above, Smith also solicited the membership ofRaymond Merical, mill room foreman, and James Baker, foremanin charge of,the car loaders, each of whom Straight acknowledged tobe a supervisory employee.As shown above, Smith attended the meeting of employees onMarch 22, 1941, but did not sign the individual contract of em-ployment presented by Straight for the employees' signatures on thatoccasion.On March 27, the respondents addressed' the followingletter to Smith :We have made a new agreement with our men for the operatingyear of 1941 and until the next operating year starts.Allbut a few of our men have signed this agreement and we areanxious,to know whether or not you will sign it.We will understand that if you do not sign it within 30 daysfrom this date, you cannot expect to work for us this year andwe will be governed accordingly in hiring new men.If you do expect to work for us, it would be greatly appreciatedif you are not in town, if ydu would write us a letter tellingus what we can depend upon so that we can havd your replywithin ten days.SIN. L. R. B. v. Superior TanningCo., 117 F. (2d) 881 (C. C. A. 7)'; .N. L. RB. v.Stone et al.,.125 F. (2d) 752 (C. C. A.123 F. (2d) 589 (C. C. A. 7). 395,DECISIONS OF :NATIONAL,; LABOR RELATIONS BOARDSmith did not reply to this letter and -did not attend the meetingof employees, on May 3 at which the revised contract for the 1941season was submitted-by the respondents to the employees for theirsignatures..-On May, 4, 1941, the burning operations in the, respondents' plantbegan and all the burners with the exception of Smith were on handand began work.','Smith did not appear and his place as a burnerwas filled by Adam Finley, a common laborer, who had previouslyhad experience with the respondents as a burner.On May 9, Howard Hunt, the respondents' superintendent, calledat Smith's home and inquired as to whether or not he was going toreturn to work, and advised him that it would be necessary for himto execute the contract of May 3, 1941, if he did so.16Smith advisedHunt that he "hadn't decided to sign the contract yet."The fol-lowing day Hunt returned to Smith's home in company with H. R.Straight.Straight asked Smith if he was ready to return to workand Smith replied that he was. Straight stated that he had thecontract with him 'and requested that Smith sign it. Smith againrefused, reiterating his previous statement that'he had not decidedto sign the contract.He was then advised by Straight to let Straightknow that afternoon as to whether or not he would sign the contractand return to work. That afternoon Smith went to the plant, metwith Straight, and again stated that he had not decided to sign thecontract.Straight thereupon informed Smith that, in any event,he could not return to work in his old position a's a burner, but wouldhave 'to return as a common laborer.According to the testimony ofSmith, when he asked Straight why he could not have his old posi-tion as a burner, Straight stated that it was because "you talk toomuch about the Union."While Straight's testimony regarding thisincident is in other respects in substantial accord with that of Smith,he denied telling Smith that he could not return to his position as aburner because he "talked too much about the Union."He testifiedinstead that the reason which he assigned to Smith for not offeringhim his position as a burner was that Smith's position had alreadybeen filled due to his failure to report for work when the plant beganoperations.Upon the record as a whole, we find, as did the TrialExaminer, that Smith's testimony is substantially true.Smith nextasked Straight if it would be necessary to sign the contract if heaccepted employment as a common laborer and Straight replied that11The plant began operations for the season on May 3, the date of the execution of therevised contract for the 1941 season.16 These findings are predicated upon Smith's testimony which is in conflict in somerespects with that of Hunt.However,the Trial Examiner found Hunt to be an unreliablewitness, as do we.Under these circumstances we credit Smith's testimony regarding theincident. ADEL CLAY -PRODUCTS COMPANY ,399.itwould.. Smith then advised Straight that he had "decided not tosign" the contract.Upon being informed by Straight that he couldnot obtain, employment unless he did so, Smith still refused to signthe contract and this terminated the,incident.Smith made no fur-ther efforts to secure reinstatement nor did the respondents thereaftersolicit his return to work.While a portion of Smith's testimony indicates that he would haveaccepted employment on May 10 if he had been offered his old posi-tion as a burner, even though by doing so he would have been re-quired to sign the contract, it is unnecessary, for the purposes of thisdecision, to determine this question.There is nothing in the recordto indicate that Smith would not have obtained his former positionif he had signed the contract prior to the resumption of operationson May 3 and had reported for work at that time. The undisputedevidence shows that Smith did not sign the individual contract atthe meeting on March 22, and thereafter refused to sign it at the'insistence of Hunt and Straight, because he believed that such a re-quirement contravened his rights.This conclusion on his part wasunquestionably engendered by Straight's remarks at said meetingofMarch 22. , Smith was the ' leader ' of the attempted organizationof the respondent's employees 'and he had held a union meeting athis home just prior to March 22 in an effort to promote organizationamong the employees. Straight's remarks, in connection with thediscussion concerning the individual contract of employment, wereconstrued by Smith, as the leader of the Union, tohewn that byexecution of the individual contract of employment he would re-pudiate his membership in the Union and thereby relinquish hisright to engage in collective bargaining relative to the wages, hours,,and working conditions which were the subject matter of the contract.We have found above that this requirement on the part of therespondents was intended to and did interfere with the rights of theemployees under the Act.This being true, it constituted an illegalcondition of employment which Smith was not required to accede toin order to obtain work. The respondents refusal to reemploySmith unless he complied with this illegal condition of employmentwas tantamount to a refusal to reinstate him because he would notdisavow his membership in, and right to bargain collectively through,the Union and, as such, constituted discrimination within the meaningof the Act.We find that by refusing to reinstate Smith on May 3, 1941, and atall times thereafter, the respondents discriminated with regard to hishire and tenure of employment, thereby discouraging membership inthe Unioii^and interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed in Section 7 of the Act. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDClifford Cotton.,The Trial Examiner found that the evidence' didnot support the allegations of the complaint that the respondents haddiscriminated against Cotton by transferring him from the day shiftto the night shift.No exceptions were filed to this conclusion.Wehave reviewed the evidence and likewise find that the evidence doesnot sustain these allegations.We will, accordingly, dismiss thecomplaint in this respect.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the.respolidents set forth in SectionIII, above,' occurring in connection with the operations' of the re-'spondents described in Section I, above, have a close, intimate, and'substantial relation to trade,' traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies ofthe Act and to restore as nearly as possible the conditions whichexisted prior to the commission of. the unfair labor practices.We have, found that the- respondents, by refusing to reinstate GlenSmith, have discriminated in regard to his hire and tenure of em-ployment, thereby discouraging membership in the Union.We shall,therefore, order the respondents to offer him immediate reinstatementto his former or substantially equivalent position without prejudiceto his seniority and other rights and, privileges, and to make himwhole for any loss of pay he has suffered by reason of the respond=ents' discrimination against him by payment to him of a sum ofmoney equal to the amount he would normally have earned as wagesfrom the date of the respondents' refusal to reinstate him to the dateof such reinstatement, less his net earnings 17 during such,period.We, have further found that, by reason of the circumstances sur-rounding the execution of the individual contracts of employmentat the beginning of each production season, as a condition of em-ployment, the respondents interfered with, restrained, and coerced;17By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining woik and corking else-wherethanfor the respondents,ehich would nothavebeen incurred but for hisunlawful,discharge and the consequentnecessityof 'his seeking employmentelsewhereSeeMatterofCrossett Lumbei CompanyandUnited BrotherhoodofCarpenters andJoinersofAmerica,Lumber and Sawmill Workers Union, Local2590,8N L R B 440.MoniesreceiNedfor work perfoimedupon Federal, State,county,municipal,or other work-reliefprojdcts shall be considered as; earnings.SeeRepublic'Steel Corporationv.N L 'R B ,811U S 7. ADEL CLAY PRODUCTS COMPANY401their employees in the exercise of the rights guaranteed by the Act.Accordingly,we will order-that the respondents cease giving effectto any of such contracts of employment which are now in existenceand to discontinue such practice in the future,but nothing in ourorder shall be construed as requiring the respondents to vary thesewage, hour, and other substantive features of their relationship withthe employees which the respondents may have established in per-formance of these'contractsasextended,renewed,modified,supplemented,or superseded.Having, found that the respondents did not engage in unfair laborpractices by discriminating with regard to the hire and tenure ofemployment of Clifford Cotton,we will dismiss the allegations ofthe complaint in this respect.Upon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.InternationalUnion of Mine, Mill and Smelter Workers, isa labor organization,within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Glen Smith,thereby discouraging membership in Inter-national Union of Mine, Mill and Smelter Workers, the respondentshave engaged in and are engaging in unfair labor practices;withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining,and coercing their employeesin the exercise of the rights guaranteed in Section,7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices,within the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,.within the meaning of Section 2(6) and (7) ofthe Act.-.5.The respondents,by transferring Clifford Cotton from the dayshift to the night shift, have not engaged in unfair labor practices,within the meaning of Section 8 (3) of the Act.,ORDERUponthe basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the `National Labor Relations Board hereby orders that, therespondents-Adel ClayProducts Company, a corporation, M. T.Straight,raight,Dorothy Straight,and Betty Straight Ogg,487498-42-vol.44-26 402-DECISIONS OF NATIONAL LABOR RELATIONS BOARDa partnership, doing.business'as Adel Clay Products Company, andH. R. Straight, an individual, all- of Adel, Iowa, and, their officers,agents, successors, and assigns shall-1.Cease and desist from:(a)Discouraging membership in International `Union -of Mine,,Mill and Smelter Workers or any other labor organization of -their-employees by refusing to reinstate any of their employees or in anyother manner discriminating in regard to their hire 'or tenure -ofemployment, 'or any terms or conditions of employment, because oftheirmembership in or activity in behalf of any such labororganization ;(b)Giving effect to any contract of employment now in existencebetween-the respondents and their individual employees, or requiring,as a condition of employment, execution of-any such contracts by theindividual employees;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the-right to self-organization, toform, join,-or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purposes of collective bargaining or other mutual' aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct:2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Glen Smith immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority and other rights and privileges;(b)Make whole Glen Smith for any loss of pay he inay have suf-fered by reason of the respondents' discrimination 'against-him bypayment to him of a sum of money equal to that which he normallywould have earned as wages during the period from May 3, 1941, tothe date of the respondents"offer of reinstatement, less his net earningsduring said period;(c)Post immediately in conspicuous places in their plant at Red-field, Iowa, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to their employees stating : (1)that the respondents will not engage in the conduct from which theyare ordered to cease and desist in paragraphs 1 (a), (b), and (c) ofthis Order; (2) that they will take the affirmative action set forth inparagraphs-2 (a), (b), and (c) of this Order; and (3) that the em-ployees are free to become or remain members of International Unionof Mine, Mill and Smelter Workers, and that the respondents will notdiscriminate against any employee because of membership or activityin that organization; ADEL CLAY PRODUCTS COMPANY403(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10)days from the date of this Order what stepsthe respondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed,insofar as it alleges that the respondents have discriminatedin regard to the hire and tenure of employment of Clifford Cotton.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.